DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 10, filed 4/11/2021, with respect to 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of claims 7, 10, 16 and 17 has been withdrawn.
Applicant’s arguments, see pages 10-14, filed 4/11/2021, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IMAGE READING APPARATUS AND IMAGE FORMING APPARATUS COMPRISING A FIRST WALL, A SECOND WALL, A HARNESS INTERPOSED BETWEEN THE FIRST WALL AND SECOND WALL, A THIRD WALL, THE HARNESS NOT INTERPOSED BETWEEN THE FIRST WALL AND THIRD WALL, AND A PLURALITY OF FOURTH WALLS SPACED APART FROM EACH OTHER EXTENDING IN AN ORTHOGONAL DIRECTION ORTHOGONAL TO THE FIRST DIRECTION IN WHICH THE FIRST WALL AND THE THIRD WALL EXTEND AND PROTRUDING UPWARD FROM THE BOTTOM OF THE HARNESS ACCOMMODATING PORTION.
     
Allowable Subject Matter
Claims 1, 5, 6, 9, 10 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed towards independent claims comprising an image reading apparatus and an image forming apparatus.  The independent claims contain the unique claim features of:

“a third wall extending in the first direction and protruding upward from the bottom portion of the harness accommodating portion at a position spaced apart from the first wall in a direction directed from the harness accommodating portion toward the upward-protruding portion, the third wall being opposed to the first wall so that the harness is not interposed between the first wall and the third wall, and 
a plurality of fourth walls respectively extending in an orthogonal direction orthogonal to the first direction in which the first wall and the third wall extend and protruding upward from the bottom portion of the harness accommodating portion, the plurality of fourth walls respectively extending from the third wall to the first wall in a state in which two adjacent walls of the plurality of fourth wall are spaced apart from each other in the first direction.”

These features were not disclosed by any applied and/or cited prior art.  These independent claim features combined with the rest of the other claim limitations overcome the prior art as a whole.  Thus, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mukai discloses a scanner with a harness that is accommodated in a section of the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672